DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on May 2, 2022 are entered into the file. Currently, claim 1 is amended; claims 4 and 5 are canceled; resulting in claims 1-6 and 6-8 pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/01/2022 and 05/10/2022 are considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa ‘451 (JP H01156451, machine translation via EPO provided) in view of Maeda et al. (JP 2016-015357, previously cited).
Regarding claim 1, Yoshizawa ‘451 teaches an Fe-Cu-Nb-Si-B alloy which can be made into various shapes such as powder and which has a fine crystal grain structure and soft magnetic properties (p. 4, Ln 131-140). Yoshizawa ‘451 teaches two compositions, represented by Fe77Cu1Nb3Si2B17 and Fe78Cu1Nb3Si6B12 in at%, which meet the claimed ranges for the composition of claim 1 (see Sample Nos. 13 and 14, Table 1).
For Sample No. 13, the composition represented by Fe77Cu1Nb3Si2B17 is equivalent to Fe77Cu1Nb3(Si1-0.9B0.9)19. Since                                 
                                    f
                                    
                                        
                                            77
                                        
                                    
                                    =
                                    
                                        
                                            4
                                            ×
                                            
                                                
                                                    10
                                                
                                                
                                                    -
                                                    34
                                                
                                            
                                        
                                    
                                    
                                        
                                            77
                                        
                                        
                                            17.56
                                        
                                    
                                    =
                                    0.54
                                
                            , Sample No. 13 shows x = 77, a = 1, b = 3, and y = 0.9, which fully satisfies all of the claimed ranges and relationships for x, a, b, and y.
For Sample No. 14, the composition represented by Fe78Cu1Nb3Si6B12 is equivalent to Fe78Cu1Nb3(Si1-0.67B0.67)18. Since                                 
                                    f
                                    
                                        
                                            78
                                        
                                    
                                    =
                                    
                                        
                                            4
                                            ×
                                            
                                                
                                                    10
                                                
                                                
                                                    -
                                                    34
                                                
                                            
                                        
                                    
                                    
                                        
                                            78
                                        
                                        
                                            17.56
                                        
                                    
                                    =
                                    0.67
                                
                            , Sample No. 14 shows x = 78, a = 1, b = 3, and y = 0.67, which fully satisfies all of the claimed ranges and relationships for x, a, b, and y.
Yoshizawa ‘451 further teaches that at least 50% of the structure of the alloy is composed of the fine crystal grain, wherein an average particle size of the crystal grains is 1000 Å or less, preferably 20 to 500 Å in the case of an alloy exhibiting excellent soft magnetic properties (p. 2, Ln 44-46; p. 3, Ln 114-117). Therefore, Yoshizawa ‘451 teaches a soft magnetic powder comprising a crystalline structure having a particle diameter of 2 nm or more and 50 nm or less at 50 vol% or more, which overlaps which overlap the claimed ranges for the crystallite particle diameter and vol%. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
As to the limitation regarding the sum of the content of Si and B having a collective amount of (100-x-a-b) that is allowed to deviate by up to 0.50 at% to account for impurities, Yoshizawa ‘451 teaches that the alloy composition may include unavoidable impurities such as N, O, and S from surrounding gases, refractory, and raw material (col 5, Ln 60-62), such that one of ordinary skill in the art would clearly recognize that the collective amount of (100-x-a-b) could deviate according to the amount of impurities included in the composition. It is noted that Sample Nos. 13 and 14 of Yoshizawa ‘451 represent exemplary compositions having an Al content of 0.03 at% or less (i.e. 0 at%) and a Ti content of 0.02 at% or less (i.e. 0 at%), wherein the collective amount of (100-x-a-b) deviates by less than 0.50 at% (i.e. 0 at%), thus meeting the aforementioned limitation.
Although Yoshizawa ‘451 teaches that the alloy can be made into various shapes including powder (p. 4, Ln 131-140), the reference does not expressly teach an average particle diameter D50 of the powder particles. However, in the analogous art of soft magnetic powders, Maeda et al. teaches a Fe-based soft magnetic alloy powder having an average particle size D50 of 5 µm or more and 20 µm or less in order to suppress generation of eddy currents within the powder particles, thus enabling the dust cores made from the powder to be used at high frequencies ([0006], [0009], [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder of Yoshizawa ‘451 by specifying an average particle diameter D50 within the claimed range, as taught by Maeda et al., in order to suppress the generation of eddy currents in the powder particles. Furthermore, Maeda et al. teaches a range for the average particle size D50 of the alloy powder which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 2, Yoshizawa ‘451 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘451 further teaches the portion of the alloy structure other than the final crystal grains is mainly amorphous (p. 3, Ln 118-121), such that the soft magnetic powder further comprises an amorphous structure. 
Regarding claim 3, Yoshizawa ‘451 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘451 further teaches that at least 50% of the structure of the alloy is composed of the fine crystal grain, wherein an average particle size of the crystal grains is 1000 Å or less, preferably 20 to 500 Å in the case of an alloy exhibiting excellent soft magnetic properties (p. 2, Ln 44-46; p. 3, Ln 114-117). Therefore, Yoshizawa ‘451 teaches a soft magnetic powder comprising a crystalline structure having a particle diameter of 2 nm or more and 50 nm or less at 50 vol% or more, which overlaps which overlap the claimed ranges for the crystallite particle diameter and vol%. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 6 and 7, Yoshizawa ‘451 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘451 further teaches that the soft magnetic alloy powder can be used to form a magnetic core, and the magnetic core can be used for magnetic elements such as transformers, noise filters, or choke coils (p. 1, Ln 13-21; p. 4, Ln 151-158).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa ‘451 (JP H01156451, machine translation via EPO provided) in view of Maeda et al. (JP 2016-015357, previously cited) as applied to claim 7 above, and further in view of Yoshizawa ‘960 (US 6,425,960, previously cited).
Regarding claim 8, Yoshizawa ‘451 in view of Maeda et al. teaches all of the limitations of claim 7 above. Although Yoshizawa ‘451 further teaches that the magnetic core produced from the soft magnetic alloy powder can be miniaturized due to its high saturation magnetic flux density (p. 1, Ln 13-21), the reference does not expressly teach an electronic device comprising the magnetic element.
However, in the analogous art of soft magnetic materials, Yoshizawa ‘960 teaches a similar soft magnetic alloy composition to Yoshizawa ‘451 (col 5, Ln 18-34), and further teaches that the soft magnetic alloy can be used to form a magnetic core for a variety of magnetic members such as a transformer, choke coil, reactor, or the like (col 8, Ln 61-col 9, Ln 2). Yoshizawa ‘960 further teaches forming a variety of electronic devices using the magnetic members, such as a power source, inverter, leakage breaker, personal computer, or communication device in order to enable miniaturization and to improve the efficiency and/or noise reduction of the electronic devices (col 9, Ln 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the magnetic elements of Yoshizawa ‘451 in electronic devices, as taught by Yoshizawa ‘960, for the benefit of creating miniaturized devices having improved efficiency and/or noise reduction.


Response to Arguments
Claim Rejections - 35 USC § 112
The previous rejections of claims 1-3 and 6-8 over 35 U.S.C. 112(a) and 112(b) are overcome by the Applicant’s amendments to claim 1 clarifying that the deviation of up to 0.50 at% is to account for impurities, wherein the impurities may or may not include Al and Ti.

Response-Double Patenting
The terminal disclaimer filed on May 2, 2022 has been approved and the previous double patenting rejections over copending Application No. 16/775,318 in view of Maeda et al. are withdrawn.



Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-6 of the remarks filed May 2, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 1, Yoshizawa ‘451 is used as the primary reference in the rejections above to address the new limitation requiring that that the amount of Fe is in the range of 77.0 to 79.0 at%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rebecca L Grusby/Examiner, Art Unit 1785                            

                                                                                                                                                                            /MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785